DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, recites the limitation "the paging message", claim 3, recites the limitations “the first SI request”.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No.11,234,209. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 11,234,209 encompasses the limitations of claims 1-20 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, claims 1-20 of the present application are same scope, same function and same results as claims 1-20 of the US Patent No. 11,234,209. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 11,234,209 is same as claimed invention of the present application. 
In addition, the independent claims 1, 12, and 14 of the present application is the same invention as the independent claims 1, 14, and 15 of the US Patent No. 11,234,209. The subject matter in the instant application is fully disclosed in the US Patent No. 11,234,209  and is covered by the US Patent No. 11,234,209 since the US Patent No. 11,234,209 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently. 

 	For example;
Instant Application
U.S. Patent No. 11,234,209, Application No. 16/610,702
      1. A method of transmitting system information (SI), comprising: 
   
   receiving, by a terminal, an SI change notification transmitted by a first network-side equipment; and 
   receiving, by the terminal, SI transmitted by the first network-side equipment and corresponding to the SI change notification, 


























wherein the SI change notification is carried in a downlink control information (DCI) format corresponding to a physical downlink control channel (PDCCH) used for scheduling the paging message, or a DCI format corresponding to a PDCCH scrambled with cell radio network temporary identifier (C-RNTI).


   1. A method of transmitting system information (SI), comprising: 
   receiving, by a terminal, an SI change notification transmitted by a first network-side equipment; and 
   receiving, by the terminal, SI transmitted by the first network-side equipment and corresponding to the SI change notification, wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: receiving, by the terminal, a scheduling indication message transmitted by the first network-side equipment, wherein the scheduling indication message is configured to indicate SI that is being broadcast by the first network-side equipment; determining, by the terminal, whether the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message comprises SI that is according to its own demand of the terminal; and transmitting, by the terminal, a first SI request to the first network-side equipment, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message doesn't comprise the SI that is according to its own demand of the terminal.
10. The method according to claim 1, wherein the SI change notification is carried in any one of: minimum SI, a paging message, a downlink control information (DCI) format corresponding to a physical downlink control channel (PDCCH) used for scheduling the paging message, or a DCI format corresponding to a PDCCH scrambled with cell radio network temporary identifier (C-RNTI).

2. The method according to claim 1, further comprising: receiving, by the terminal, the SI that is according to its own demand of the terminal in a preset period, wherein the preset period is a subsequent change period spaced apart from the current change period by the number N of periods, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message does comprise the SI according to its own demand of the terminal, where N is an integer greater than or equal to zero.
2. The method according to claim 1, further comprising: receiving, by the terminal, the SI that is according to its own demand of the terminal in a preset period, wherein the preset period is a subsequent change period spaced apart from the current change period by the number N of periods, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message does comprise the SI according to its own demand of the terminal, where N is an integer greater than or equal to zero.
3. The method according to claim 1, wherein the transmitting, by the terminal, the first SI request to the first network-side equipment comprises: transmitting, by the terminal, the first SI request to the first network-side equipment during a random access process if the terminal is in an idle or inactive state; wherein the first SI request is a random access request or a random access configuration request.
3. The method according to claim 1, wherein the transmitting, by the terminal, the first SI request to the first network-side equipment comprises: transmitting, by the terminal, the first SI request to the first network-side equipment during a random access process if the terminal is in an idle or inactive state; wherein the first SI request is a random access request or a random access configuration request.
4. The method according to claim 1, wherein the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification comprises: receiving, by the terminal, SI broadcast by the first network-side equipment and corresponding to the SI change notification within a preset period, wherein the preset period is a change period subsequent to a current change period and spaced apart from the current change period by the number n of periods, and n is an integer greater than or equal to zero.
4. The method according to claim 1, wherein the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification comprises: receiving, by the terminal, SI broadcast by the first network-side equipment and corresponding to the SI change notification within a preset period, wherein the preset period is a change period subsequent to a current change period and spaced apart from the current change period by the number n of periods, and n is an integer greater than or equal to zero.
5. The method according to claim 4, wherein the preset period comprises one or more consecutive time windows; and the receiving, by the terminal, the SI broadcast by the first network-side equipment and corresponding to the SI change notification within the preset period comprises: starting receiving, by the terminal, the SI broadcast by the first network-side equipment and corresponding to the SI change notification in a start time window of the preset period; and determining, by the terminal, in accordance with broadcast indication information in the SI, whether to continue receiving SI in a next time window following a current time window.
5. The method according to claim 4, wherein the preset period comprises one or more consecutive time windows; and the receiving, by the terminal, the SI broadcast by the first network-side equipment and corresponding to the SI change notification within the preset period comprises: starting receiving, by the terminal, the SI broadcast by the first network-side equipment and corresponding to the SI change notification in a start time window of the preset period; and determining, by the terminal, in accordance with broadcast indication information in the SI, whether to continue receiving SI in a next time window following a current time window.
6. The method according to claim 5, wherein SI corresponding to each of the one or more time windows comprises the broadcast indication information, and the broadcast indication information is configured to indicate whether there is SI to be transmitted in the next time window; or wherein SI corresponding to a last time window of the preset period comprises the broadcast indication information, and the broadcast indication information is configured to indicate that the current time window is the last time window of the preset period or there is no SI to be transmitted in the next time window.
6. The method according to claim 5, wherein SI corresponding to each of the one or more time windows comprises the broadcast indication information, and the broadcast indication information is configured to indicate whether there is SI to be transmitted in the next time window; or wherein SI corresponding to a last time window of the preset period comprises the broadcast indication information, and the broadcast indication information is configured to indicate that the current time window is the last time window of the preset period or there is no SI to be transmitted in the next time window.
7. The method according to claim 1, wherein if there is a second SI request for SI being transmitted or to be transmitted by the terminal to the first network-side equipment, then following the receiving, by the terminal, the SI change notification transmitted by the first network-side equipment, the method further comprises: stopping transmitting, by the terminal, the second SI request; and/or, forbidding transmitting, by the terminal, the second SI request for a preset time duration.
7. The method according to claim 1, wherein if there is a second SI request for SI being transmitted or to be transmitted by the terminal to the first network-side equipment, then following the receiving, by the terminal, the SI change notification transmitted by the first network-side equipment, the method further comprises: stopping transmitting, by the terminal, the second SI request; and/or, forbidding transmitting, by the terminal, the second SI request for a preset time duration.
8. The method according to claim 1, wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: switching the terminal from a connected state to an idle or inactive state.
8. The method according to claim 1, wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: switching the terminal from a connected state to an idle or inactive state.
9. The method according to claim 1, further comprising: receiving, by the terminal, an indication message transmitted by a second network-side equipment, wherein the indication message is configured to indicate an SI change; and determining, by the terminal in accordance with the indication message, whether to receive SI transmitted by the second network-side equipment.
9. The method according to claim 1, further comprising: receiving, by the terminal, an indication message transmitted by a second network-side equipment, wherein the indication message is configured to indicate an SI change; and determining, by the terminal in accordance with the indication message, whether to receive SI transmitted by the second network-side equipment.
10. The method according to claim 1, wherein the SI change notification comprises a set of SI change identifiers (ID) which is configured to identify whether there is a change to corresponding SI; and the set of SI change IDs comprises any one of: a per-SI block (SIB) change ID, a per-SI change ID, a per-SIB group change ID, or a per-functionality change ID, wherein each SIB comprises one or more preset SI and each functionality comprises one or more SI corresponding to a same function.
11. The method according to claim 1, wherein the SI change notification comprises a set of SI change identifiers (ID) which is configured to identify whether there is a change to corresponding SI; and the set of SI change IDs comprises any one of: a per-SI block (SIB) change ID, a per-SI change ID, a per-SIB group change ID, or a per-functionality change ID, wherein each SIB comprises one or more preset SI and each functionality comprises one or more SI corresponding to a same function.
11. The method according to claim 10, wherein the SI change notification further comprises one or more of: an SI ID, an SI area ID, or version information; and when the set of SI change IDs comprises the per-SIB change ID, the SI ID comprises a per-SIB ID; or when the set of SI change IDs comprises the per-SI change ID, the SI ID comprises a per-SI ID; or when the set of SI change IDs comprises the per-SIB group change ID, the SI ID comprises a per-SIB group ID; or when the set of SI change IDs comprises the per-functionality change ID, the SI ID comprises a per-functionality ID, wherein the SI area ID is any one of: a cell ID, a cell group ID, a transmission reception point (TRP) ID or a TRP group ID.
12. The method according to claim 11, wherein the SI change notification further comprises one or more of: an SI ID, an SI area ID, or version information; and when the set of SI change IDs comprises the per-SIB change ID, the SI ID comprises a per-SIB ID; or when the set of SI change IDs comprises the per-SI change ID, the SI ID comprises a per-SI ID; or when the set of SI change IDs comprises the per-SIB group change ID, the SI ID comprises a per-SIB group ID; or when the set of SI change IDs comprises the per-functionality change ID, the SI ID comprises a per-functionality ID, wherein the SI area ID is any one of: a cell ID, a cell group ID, a transmission reception point (TRP) ID or a TRP group ID.
12. A method of transmitting system information (SI), comprising: transmitting, by a network-side equipment, an 
   SI change notification to a terminal; and transmitting, by the network-side equipment, SI corresponding to the SI change notification to the terminal, 









   



  
    wherein the SI change notification is carried in a downlink control information (DCI) format corresponding to a physical downlink control channel (PDCCH) used for scheduling the paging message, or a DCI format corresponding to a PDCCH scrambled with cell radio network temporary identifier (C-RNTI).
14. A method of transmitting system information (SI), comprising: transmitting, by a network-side equipment, an 
   SI change notification to a terminal; and transmitting, by the network-side equipment, SI corresponding to the SI change notification to the terminal, 
   wherein prior to the transmitting, by the network-side equipment, the SI corresponding to the SI change notification to the terminal, the method further comprises: transmitting, by the network-side equipment, a scheduling indication message to the terminal, wherein the scheduling indication message is configured to indicate SI that is being broadcast by the network-side equipment.
10. The method according to claim 1, wherein the SI change notification is carried in any one of: minimum SI, a paging message, a downlink control information (DCI) format corresponding to a physical downlink control channel (PDCCH) used for scheduling the paging message, or a DCI format corresponding to a PDCCH scrambled with cell radio network temporary identifier (C-RNTI).
13. The method according to claim 12, wherein prior to the transmitting, by the network-side equipment, the SI corresponding to the SI change notification to the terminal, the method further comprises: transmitting, by the network-side equipment, a scheduling indication message to the terminal, wherein the scheduling indication message is configured to indicate SI that is being broadcast by the network-side equipment.
14…. wherein prior to the transmitting, by the network-side equipment, the SI corresponding to the SI change notification to the terminal, the method further comprises: transmitting, by the network-side equipment, a scheduling indication message to the terminal, wherein the scheduling indication message is configured to indicate SI that is being broadcast by the network-side equipment.
14. A terminal, comprising: a transceiver, a processor, a memory and a computer program stored on the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to configure the terminal to implement a method of transmitting system information (SI), the method comprising: 
   
   receiving, by the terminal, an SI change notification transmitted by a first network-side equipment; and 
   receiving, by the terminal, SI transmitted by the first network-side equipment and corresponding to the SI change notification, 






























   wherein the SI change notification is carried in a downlink control information (DCI) format corresponding to a physical downlink control channel (PDCCH) used for scheduling the paging message, or a DCI format corresponding to a PDCCH scrambled with cell radio network temporary identifier (C-RNTI).
15. A terminal, comprising: a transceiver, a processor, a memory and a computer program stored on the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to configure the terminal to implement a method of transmitting system information (SI), comprising: 
   receiving, by the terminal, an SI change notification transmitted by a first network-side equipment; and 
   receiving, by the terminal, SI transmitted by the first network-side equipment and corresponding to the SI change notification, 
   wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: receiving, by the terminal, a scheduling indication message transmitted by the first network-side equipment, wherein the scheduling indication message is configured to indicate SI that is being broadcast by the first network-side equipment; determining, by the terminal, whether the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message comprises SI that is according to its own demand of the terminal; and transmitting, by the terminal, a first SI request to the first network-side equipment, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message doesn't comprise the SI that is according to its own demand of the terminal.
   10. The method according to claim 1, wherein the SI change notification is carried in any one of: minimum SI, a paging message, a downlink control information (DCI) format corresponding to a physical downlink control channel (PDCCH) used for scheduling the paging message, or a DCI format corresponding to a PDCCH scrambled with cell radio network temporary identifier (C-RNTI).
15. The terminal according to claim 14, wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: receiving, by the terminal, a scheduling indication message transmitted by the first network-side equipment, wherein the scheduling indication message is configured to indicate SI that is being broadcast by the first network-side equipment; determining, by the terminal, whether the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message comprises SI that is according to its own demand of the terminal; and transmitting, by the terminal, a first SI request to the first network-side equipment, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message doesn't comprise the SI that is according to its own demand of the terminal.
1…………….     wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: receiving, by the terminal, a scheduling indication message transmitted by the first network-side equipment, wherein the scheduling indication message is configured to indicate SI that is being broadcast by the first network-side equipment; determining, by the terminal, whether the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message comprises SI that is according to its own demand of the terminal; and transmitting, by the terminal, a first SI request to the first network-side equipment, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message doesn't comprise the SI that is according to its own demand of the terminal.

16. The terminal according to claim 14, wherein the processor is configured to execute the computer program, to configure the terminal to further execute: receiving, by the terminal, the SI that is according to its own demand of the terminal in a preset period, wherein the preset period is a subsequent change period spaced apart from the current change period by the number N of periods, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message does comprise the SI according to its own demand of the terminal, where N is an integer greater than or equal to zero.
16. The terminal according to claim 15, wherein the processor is configured to execute the computer program, to configure the terminal to further execute: receiving, by the terminal, the SI that is according to its own demand of the terminal in a preset period, wherein the preset period is a subsequent change period spaced apart from the current change period by the number N of periods, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message does comprise the SI according to its own demand of the terminal, where N is an integer greater than or equal to zero.
17. The terminal according to claim 14, wherein the processor is configured to execute the computer program, to configure the transmitting, by the terminal, the first SI request to the first network-side equipment to comprise: transmitting, by the terminal, the first SI request to the first network-side equipment during a random access process if the terminal is in an idle or inactive state; wherein the first SI request is a random access request or a random access configuration request.
17. The terminal according to claim 15, wherein the processor is configured to execute the computer program, to configure the transmitting, by the terminal, the first SI request to the first network-side equipment to comprise: transmitting, by the terminal, the first SI request to the first network-side equipment during a random access process if the terminal is in an idle or inactive state; wherein the first SI request is a random access request or a random access configuration request.
18. The terminal according to claim 14, wherein the processor is configured to execute the computer program, to configure the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification to comprise: receiving, by the terminal, SI broadcast by the first network-side equipment and corresponding to the SI change notification within a preset period, wherein the preset period is a change period subsequent to a current change period and spaced apart from the current change period by the number n of periods, and n is an integer greater than or equal to zero.
18. The terminal according to claim 15, wherein the processor is configured to execute the computer program, to configure the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification to comprise: receiving, by the terminal, SI broadcast by the first network-side equipment and corresponding to the SI change notification within a preset period, wherein the preset period is a change period subsequent to a current change period and spaced apart from the current change period by the number n of periods, and n is an integer greater than or equal to zero.
19. The terminal according to claim 18, wherein the preset period comprises one or more consecutive time windows; and the processor is configured to execute the computer program, to configure the receiving, by the terminal, the SI broadcast by the first network-side equipment and corresponding to the SI change notification within the preset period to comprise: starting receiving, by the terminal, the SI broadcast by the first network-side equipment and corresponding to the SI change notification in a start time window of the preset period; and determining, by the terminal, in accordance with broadcast indication information in the SI, whether to continue receiving SI in a next time window following a current time window.
19. The terminal according to claim 18, wherein the preset period comprises one or more consecutive time windows; and the processor is configured to execute the computer program, to configure the receiving, by the terminal, the SI broadcast by the first network-side equipment and corresponding to the SI change notification within the preset period to comprise: starting receiving, by the terminal, the SI broadcast by the first network-side equipment and corresponding to the SI change notification in a start time window of the preset period; and determining, by the terminal, in accordance with broadcast indication information in the SI, whether to continue receiving SI in a next time window following a current time window.
20. The terminal according to claim 19, wherein SI corresponding to each of the one or more time windows comprises the broadcast indication information, and the broadcast indication information is configured to indicate whether there is SI to be transmitted in the next time window; or wherein SI corresponding to a last time window of the preset period comprises the broadcast indication information, and the broadcast indication information is configured to indicate that the current time window is the last time window of the preset period or there is no SI to be transmitted in the next time window.
20. The terminal according to claim 19, wherein SI corresponding to each of the one or more time windows comprises the broadcast indication information, and the broadcast indication information is configured to indicate whether there is SI to be transmitted in the next time window; or wherein SI corresponding to a last time window of the preset period comprises the broadcast indication information, and the broadcast indication information is configured to indicate that the current time window is the last time window of the preset period or there is no SI to be transmitted in the next time window.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over MediaTek Inc.: “NR SI Update” R2-17002785, 3GPP TSG-RAN2 #97Bis Meeting, Spokane, WA, US, April 3, 2017 (hereinafter, MediaTek 1) in view of Wang et al. (US 2011/0194428). 
 	Regarding Claims 1, 12, and 14, MediaTek 1 teaches a method of transmitting system information (SI), comprising: receiving, by a terminal, an SI change notification transmitted by a first network-side equipment (Fig. 3 with supporting description, i.e. where gNB [network-side equipment] broadcasts SI change notification during modification period (n) to be received by at least one of the many UE [a terminal]); and 
receiving, by the terminal, SI transmitted by the first network-side equipment and corresponding to the SI change notification(Fig. 3 with supporting description, i.e. where gNB [network-side equipment] broadcasts minimum SI and OSI X during modification period (n+1) to be received by at least one of the many UE [a terminal]). Further, MediaTek 1 teaches in case 2, observation 2, i.e. receives change notification through paging message or Direct Indication Information, but does not specifically teach wherein the SI change notification is carried in a downlink control information (DCI) format corresponding to a physical downlink control channel (PDCCH) used for scheduling the paging message, or a DCI format corresponding to a PDCCH scrambled with cell radio network temporary identifier (C-RNTI). 
However, in related art, Wang teaches wherein the SI change notification is carried in a downlink control information (DCI) format corresponding to a physical downlink control channel (PDCCH) used for scheduling the paging message, or a DCI format corresponding to a PDCCH scrambled with cell radio network temporary identifier (C-RNTI) (The PDCCH may include an MBMS radio network temporary identifier (M-RNTI); see abstract. The M-RNTI may be accompanied on the PDCCH with the one or more other PDCCH signals, such as but not limited to, C-RNTI; See paragraph 0077. MCCH Notification content may include downlink control information (DCI) when on PDCCH with M-RNTI and the DCI content may indicate an MBMS-SIB change; see paragraph 0019. The MBMS-SIB change notification in the DCI could be a 1-bit quantity, its initial presence in the DCI may indicate the new MBMS-SIB may be broadcast from the next system information modification period; paragraph 0131). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Wang’s teaching about wherein the SI change notification is carried in a downlink control information (DCI) format corresponding to a physical downlink control channel (PDCCH) used for scheduling the paging message, or a DCI format corresponding to a PDCCH scrambled with cell radio network temporary identifier (C-RNTI) with MediaTek 1’s invention in order to notify a change in system information. 
 	Regarding claim 7, the combination of MediaTek 1 and Wang teach all the claimed elements in claim 1. In addition, MediaTek 1 teaches the method according to claim 1, wherein if there is a second SI request for SI being transmitted or to be transmitted by the terminal to the first network-side equipment, then following the receiving, by the terminal, the SI change notification transmitted by the first network-side equipment, the method further comprises: stopping transmitting, by the terminal, the second SI request; and/or, forbidding transmitting, by the terminal, the second SI request for a preset time duration  (Fig. 3, i.e. where the UEs that recognize, from the change notification transmitted in modification period (N), that they need updated SI are stopped from transmitting SI requests and instead the network-side device proactively broadcast OSI X thus eliminating the surging SI requests that would have otherwise been transmitted by the UEs, as in Fig. 2).
Regarding claim 8, the combination of MediaTek 1 and Wang teach all the claimed elements in claim 1. In addition, MediaTek 1 teaches the method according to claim 1, wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: switching the terminal from a connected state to an idle or inactive state (see Fig. 3 supported by pg. 2 and pg. 3, i.e. where with the concept of modification period, the frequency for UE to check system information update is reduced – that is, the UE only needs to check once for possible change of SI in each modification period, and where UE clearly does not remain in the active state since it has already received the change notification for the modification period and if updated SI is available it knows it will receive it in the next modification period, which is when the wakeup cycle for the UE will be performed thus saving power – that is, MediaTek 1, without providing the same words as the applicant, does switch the UE [terminal] into an inactive state prior to receiving the SI in modification period (n+1) otherwise UE wakeup wouldn’t be necessary).
Regarding claim 9, the combination of MediaTek 1 and Wang teach all the claimed elements in claim 1. In addition, MediaTek 1 teaches the method according to claim 1, further comprising: receiving, by the terminal, an indication message transmitted by a second network-side equipment, wherein the indication message is configured to indicate an SI change; and determining, by the terminal in accordance with the indication message, whether to receive SI transmitted by the second network-side equipment (Proposal 8, i.e. Network can configure on-demand broadcast for unicast Si to alleviate SI request congestion after new SystemlnfoValueTag [indication of new SI change to be transmitted and received]). 
.  	Regarding claim 10, the combination of MediaTek 1 and Wang teach all the claimed elements in claim 1. In addition, MediaTek 1 teaches the method according to claim 1, wherein the SI change notification comprises a set of SI change identifiers (ID) (pg. 1 introduction, i.e. broadcasting some kind of index/identifier in minimum SI to enable the UE to avoid reacquisition of already stored SI-block(s)/SI message(s). The index/identifier and associated system information [each SI having an associated index/identifier – at least per SI identifier] can be applicable in more than one cell. System information valid in one cell may be valid also in other cells) which is configured to identify whether there is a change to corresponding SI; and the set of SI change IDs comprises any one of: a per-SI block (SIB) change ID (pg. 1, i.e. index/identifier for SI-blocks [per-SI block index/identifier]), a per-SI change ID (pg. 1, i.e. index/identifier and associated system information [per-SI index/identifier]), a per-SIB group change ID, or a per-functionality change ID, wherein each SIB comprises one or more preset SI (inherent as it must be preset for there to be an association between the identifier and the system information as recited in the introduction section referenced above) and each functionality comprises one or more SI corresponding to a same function.  
   	Regarding claim 11, the combination of MediaTek 1 and Wang teach all the claimed elements in claim 1. In addition, MediaTek 1 teaches the method according to claim 10, wherein the SI change notification further comprises one or more of: an SI ID, an SI area ID, or version information (introduction and proposal #4, i.e. where the SI change notification comprises SI index for system information validity check including area plus value tag [version information]); and when the set of SI change IDs comprises the per-SIB change ID, the SI ID comprises a per-SIB ID (pg. 1, i.e. index/identifier for SI-blocks [per-SI block index/identifier]); or when the set of SI change IDs comprises the per-SI change ID, the SI ID comprises a per-SI ID (pg. 1, i.e. index/identifier and associated system information [per-SI index/identifier]); or when the set of SI change IDs comprises the per-SIB group change ID, the SI ID comprises a per-SIB group ID; or when the set of SI change IDs comprises the per-functionality change ID, the SI ID comprises a per-functionality ID, wherein the SI area ID is any one of: a cell ID, a cell group ID, a transmission reception point (TRP) ID or a TRP group ID (proposal #4, i.e. the concept of SI index/identifier is agreed to utilize UE stored SI information across cells. Currently it is FSS in RAN2#97[2] about the definition of SI index/indentifier. We think to check SI validity across cells [at least one of cell ID or cell group ID], it is natural to add an area code to specify the spatial validity of UE stored system information in additional to the original value tag)..  
 	Regarding claim 13, the combination of MediaTek 1 and Wang teach all the claimed elements in claim 1. In addition, MediaTek 1 teaches the method according to claim 12, wherein prior to the transmitting, by the network-side equipment, the SI corresponding to the SI change notification to the terminal, the method further comprises: transmitting, by the network-side equipment, a scheduling indication message to the terminal, wherein the scheduling indication message is configured to indicate SI that is being broadcast by the network-side equipment (pg. 1 #2 and #3, i.e. SI scheduling frame work and scheduling information for SI, and where the scheduling information for other SI includes SIB type, validity information, periodicity, and Sl-window information in minimum SI irrespective of whether other SI is periodically broadcasted or provided on demand).  
 	Regarding claim 15, the combination of MediaTek 1 and Wang teach all the claimed elements in claim 1. In addition, MediaTek 1 teaches the terminal according to claim 14, wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: receiving, by the terminal, a scheduling indication message transmitted by the first network-side equipment (pg. 1 #2 and #3, i.e. SI scheduling frame work and scheduling information for SI, and where the scheduling information for other SI includes SIB type, validity information, periodicity, and Sl-window information in minimum SI irrespective of whether other SI is periodically broadcasted or provided on demand), wherein the scheduling indication message is configured to indicate SI that is being broadcast by the first network-side equipment; determining, by the terminal, whether the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message comprises SI that is according to its own demand of the terminal; and transmitting, by the terminal, a first SI request to the first network-side equipment, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message doesn't comprise the SI that is according to its own demand of the terminal (Fig. 3, i.e. where the network-side device proactively broadcast OSI X several times to eliminate surging SI requests, which the UE will automatically receive without needing to request, which removes the surging of SI request since the UEs determine they have already received, based on version/update info, the SI indicated in change notification in the previous period).     
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek Inc.: “NR SI Update” R2-17002785, 3GPP TSG-RAN2 #97Bis Meeting, Spokane, WA, US, April 3, 2017 (hereinafter, MediaTek 1) in view of Wang et al. (US 2011/0194428), and further in view of  Mustapha (US 20100027466).
 	Regarding claims 3 and 17, the combination of MediaTek 1 and Wang fail to teach the method according to claim 1, wherein the transmitting, by the terminal, the first SI request to the first network-side equipment comprises: transmitting, by the terminal, the first SI request to the first network-side equipment during a random access process if the terminal is in an idle or inactive state; wherein the first SI request is a random access request or a random access configuration request.  
However, in related art, Mustapha teaches the method according to claim 1, wherein the transmitting, by the terminal, the first SI request to the first network-side equipment comprises: transmitting, by the terminal, the first SI request to the first network-side equipment during a random access process if the terminal is in an idle or inactive state; wherein the first SI request is a random access request or a random access configuration request (Case 3: UE does not have S-BCH [system information] and Needs S-BCH to Remain in Idle: Here, the case when an idle UE arrives in a cell and wants to remain in idle is considered. The UE needs to read S-BCH in order to get e.g. cell (re)selection parameters and other information needed to be in idle. In this case, as in Case 2, it may be possible for the UE to wait for the periodic S-BCH. Alternatively, UE may decide that it cannot wait for the periodic S-BCH and sends a RACH to get an on-demand S-BCH; see Paragraph [0064]-[0068]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Mustapha’s teaching about transmitting, by the terminal, the first SI request to the first network-side equipment during a random access process if the terminal is in an idle or inactive state; wherein the first SI request is a random access request or a random access configuration request with MediaTek 1’s and Mustapha’s  invention in order to arrive at the claimed invention. The motivation to utilize the teachings of MediaTek 1 and Mustapha would have been to request system information without require a state change, without require a connection being made (see Mustapha ¶ [0064]-[0068], i.e. remaining in the idle state and simply requesting system information for such a purpose).

.   Allowable Subject Matter
Claims 2, 4- 6, 16, and 18- 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record fails to teach the method according to claim 1, further comprising: receiving, by the terminal, the SI that is according to its own demand of the terminal in a preset period, wherein the preset period is a subsequent change period spaced apart from the current change period by the number N of periods, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message does comprise the SI according to its own demand of the terminal, where N is an integer greater than or equal to zero.  
 	Regarding claim 4, the prior art of record fails to teach the method according to claim 1, wherein the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification comprises: receiving, by the terminal, SI broadcast by the first network-side equipment and corresponding to the SI change notification within a preset period, wherein the preset period is a change period subsequent to a current change period and spaced apart from the current change period by the number n of periods, and n is an integer greater than or equal to zero.  
 	Regarding claim 16, the prior art of record fails to teach the terminal according to claim 14, wherein the processor is configured to execute the computer program, to configure the terminal to further execute: receiving, by the terminal, the SI that is according to its own demand of the terminal in a preset period, wherein the preset period is a subsequent change period spaced apart from the current change period by the number N of periods, in response to determining the SI that is being broadcast by the first network-side equipment which is indicated by the scheduling indication message does comprise the SI according to its own demand of the terminal, where N is an integer greater than or equal to zero.  
 	Regarding claim 18, the prior art of record fails to teach the terminal according to claim 14, wherein the processor is configured to execute the computer program, to configure the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification to comprise: receiving, by the terminal, SI broadcast by the first network-side equipment and corresponding to the SI change notification within a preset period, wherein the preset period is a change period subsequent to a current change period and spaced apart from the current change period by the number n of periods, and n is an integer greater than or equal to zero.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasukawa et al. (US 2017/0303247), Wang et al. (US 2014/0269566), Lee et al. (US 2011/0130288). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132